Citation Nr: 1752993	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea versicolor from April 30, 2008.

2.  Entitlement to a compensable rating for folliculitis, right thigh from January 17, 2008.

3.  Entitlement to service connection for loss of vision for left eye.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for skin gastromivitdias (also claimed as leishmaniasis), to include as secondary to tinea versicolor.

7.  Entitlement to service connection for traumatic brain injury (TBI)/head injury.

8.  Entitlement to a grant of automobile and adaptive equipment or for adaptive equipment only.

9.  Entitlement to a grant of specially adapted housing.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION


Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1996 to December 2003 and from June 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.

In June 2014, the Veteran appeared before a Decision Review Officer (DRO) at the AOJ.  In June 2016, the Veteran testified via videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  Transcripts of both hearings have been associated with the claims file.

In January 2017, the Board remanded issues in this case to the AOJ for further development. 

In January 2017, the Board stayed action on the issue of a disability rating in excess of 10 percent for tinea versicolor from April 30, 2008.  Likewise, the Board stayed action on the issue of a compensable rating for folliculitis, right thigh.  The Board notes that the U.S. Court of Appeals for the Federal Circuit's decision in Johnson v. Shulkin, 2017 WL 2989492 resolved the stay discussed in the January 2017 remand, allowing the Board to resume its adjudication of these issues.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), The Court held that a claims for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, evidence has raised the issue of entitlement to a TDIU.  Therefore, the title page reflects the added issue of entitlement to a TDIU.

The issues of entitlement to a rating in excess of 10 percent for tinea versicolor from April 30, 2008 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  From January 17, 2008, the Veteran's folliculitis, right thigh has been manifest in less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy has been required during the past 12-month period.

2.  The Veteran does not have loss of vision for his left eye that is due to disease or injury.

3.  The Veteran does not have bilateral hearing loss disability.

4.  Sleep apnea was not manifest during service.  Sleep apnea is not attributable to service.

5.  The Veteran does not have skin gastromivitdias (also claimed as leishmaniosis) and therefore it is not secondary (caused or aggravated) to service-connected tinea versicolor.

6.  The Veteran does not have traumatic brain injury/head injury.

7.  The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.

8.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSIONS OF LAW

1.  From January 18, 2008, the criteria for a compensable rating for service-connected folliculitis, right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7806 (2017).

2.  Loss of vision for left eye was not incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. § 3.303 (2017).

3.  Bilateral hearing loss disability was not incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. § 3.303 (2017).

4.  Sleep apnea was not incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. § 3.303 (2017).

5.  Skin gastromivitdias (also claimed as leishmaniosis) was not incurred in or aggravated by service and is not proximately due to or a result by a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. §§ 3.303, 3.310 (2017).

6.  Traumatic brain injury/head injury was not incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. § 3.303 (2017).

7.  The criteria for a grant of an automobile and adaptive equipment or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2017).
	
8.  The criteria for a grant of specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5103 (West 2014);  38 C.F.R. § 3.809 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Altered Document

The Board notes of record is a document entitled individual sickslip with notations from a medical officer which states, in the right column remarks, that the Veteran will wear a knee brace on duty for two weeks until May 9, 2007.  Whereas, the left column includes notations of diagnosed PTSD; sleep disorder; sleep apnes; knees and feet; head/neck injury; and TBI/head wounds.  The document has an attached flash which states that this record appears falsified; specifically, a copy of the original has added handwriting in the left column.  This sickslip in not in the STRs.

The Board notes that the record also established that the Veteran's was discharged under honorable conditions (general) for misconduct (serious offense).  We conclude that the purported sickslip is not legitimate and accord it no probative value.  We shall not discuss a fraudulent document further.

II.  Remand Concerns

As noted in the Introduction, this case was remanded to the AOJ for additional development in January 2017.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

III.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of a letter dated in April 2008.  The AOJ notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period (conducted by QTC Medical Services, Inc.), reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

During the June 2016 Board hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2017). 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.


Rating Claims

The Veteran contends that his service-connected folliculitis,  right thigh warrants a compensable disability rating.




Disability Law Applicable to Folliculitis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7806 assigned to dermatitis and eczema, including folliculitis, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

Evidence and Analysis

The AOJ rated the Veteran's folliculitis, right thigh as non-compensable from January 17, 2008. 

Here, the relevant evidence of record consists of VA examination reports, VA treatment records, and the Veteran's lay statements and testimony.  In the medical reports of record, the VA examiner's considered the Veteran's medical history, noted his lay contentions, and opined as to his current medical status.  Moreover, examiners indicated review of the Veteran's claims file as well as interviewing and physical examination of the Veteran.  The examiners' findings in the reports are of probative value because the examiners demonstrated familiarity with the Veteran's medical history and claims and, moreover, explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

In April 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran reported that he had had a skin disorder of the right thigh since 2007. The Veteran complained of constant itching, shedding and crusting.  The Veteran, according to the examiner, had not undergone any treatment for the this skin disorder during the preceding 12 months; additionally, the Veteran indicated that he had not used ultraviolet B light (UVB), intensive light therapy, photo-chemotherapy (PUVA), or electron beam treatment.  The Veteran stated that he experienced no functional impairment from the skin disorder.

Upon physical examination, the examiner provided an impression of folliculitis located on the right thigh.  As to characteristics, the examiner reported exfoliation, and abnormal texture of less than 6 square inches.  Furthermore, the examiner noted an absence of ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  The follicular skin lesions, according to the examiner, covered zero percent in the exposed skin area; whereas, the follicular skin lesions covered less than one percent of the Veteran's entire body.  Moreover, the examiner opined that the follicular skin lesions were not associated with systemic disease, also noting that the lesions did not manifest in connection with a nervous disorder.  The examiner stated that the subjective factors of the right thigh folliculitis were pimples; whereas he stated that the objective factors were skin lesions.  Finally, the examiner reported that Veteran had not used corticosteroid/or immunosuppressive drugs as well as UVB, PUVA or intensive light therapy during that last 12 months; as a consequence, there were no side effects of treatment.

In April 2009, the Veteran was afforded a VA examination with the examiner who performed the April 2008 examination.  The Veteran complained of constant itching, shedding and crusting.  The Veteran, according to the examiner, had not undergone any treatment for the skin disorder during the preceding 12 months; additionally, the Veteran indicated that he had not used ultraviolet B light (UVB), intensive light therapy, photo-chemotherapy (PUVA), or electron beam treatment..  The Veteran stated that he experienced no functional impairment from the skin disorder.

The examiner's findings upon physical examination repeated the findings of April 2008, from impressions to reporting that Veteran had not used corticosteroid or immunosuppressive drugs as well as UVB, PUVA or intensive light therapy during that last 12 months.

In May 2009, the Veteran was afforded a VA examination with a different examiner.  As to folliculitis, right thigh, the examiner noted that the Veteran reported the constant presence on the right thigh of: exudation; ulcer formation; itching; shedding; and crusting.  The examiner opined that folliculitis did not occur in any area exposed to the sun.  The Veteran had not used UVB, intensive light therapy, PUVA, or electron beam treatment.  Moreover, the Veteran reported that he did not experience functional impairment from the folliculitis.  The examiner opined that there was no change in the impression of folliculitis, right thigh, opining that the Veteran's disorder was in remission.  Subjective factors were: history of exudation, itching, ulcer formation, shedding, and crusting.  As to objective factors, the examiner took note of the established impression and the Veteran's history.

In July 2009, the Veteran submitted a statement, via VA Form 21-4138, in which he stated that he was currently taking medication and receiving medical care at the Texas VA Healthcare System (HCS), for, among other disorders, folliculitis.

The Veteran was afforded a VA examination in August 2010.  The examiner indicated that this disorder involved areas exposed to the sun, including the right thigh.  However, it did not include the face, the hands, the neck, or the head.  The Veteran endorsed constant itching and shedding on the right thigh.  There was no evidence of exudation, ulcer formation or crusting.  The Veteran reported that he had not received treatment over the past 12 months.  However, the Veteran did report that he used electron beam therapy on a constant basis to treat the disorder over the past 12 months.  The Veteran did not endorse side effects to this therapy.  The Veteran attributed functional impairment of decreased activity to folliculitis, right thigh.  The examiner opined that there was no change in impression for folliculitis, right thigh, noting that the Veteran was currently in remission.  The history of the disorder provided subjective factors; whereas the examiner opined that there were no objective factors at the time of examination.

At the June 2014 DRO hearing, the Veteran's representative questioned the Veteran about his other skin disorder, folliculitis, right thigh (tinea versicolor had been addressed in prior testimony).  In response, the Veteran testified:  "Yeah.  The other skin condition [. . .] it's the burning flesh that set there for days [...] and all the chemicals that came with it [...] that's why I'm suffering."  See June 2014 DRO transcript, p. 4.  The Veteran was silent as to the manifestations of the skin disorder, treatment sought, or any functional impairment attributable to folliculitis, right thigh.

At the June 2016 Board videoconference hearing, the Veteran testified that he met a 10 percent disability rating for folliculitis, right thigh.  When the Veteran's representation queried as to how much of the exposed areas the folliculitis covered, the Veteran responded that it covers the standard."  See June 2016 Board transcript, p. 13.

In April 2017, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's lay accounts of his medical history, and conducted a physical examination.  Disfigurement, scars, and neoplasms were not present.  Likewise, there were no indications of treatment or debilitating episodes.  The examiner opined that there is simply no objective evidence to support a diagnostic impression of gastromivitdias (also claimed as leishmaniasis).

The Veteran has a non-compensable evaluation for right thigh folliculitis.

To receive a higher rating under Diagnostic Code 7806, there must be a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Medical findings in the evidence of record establish that he does not have folliculitis, right thigh that has affected at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Id.  The April 2008 VA examiner opined that this skin disorder covered zero percent of expose skin area and covered less than one percent of the Veteran's entire body.  The examiner also noted that the Veteran had not received any systemic therapy with corticosteroids or immunosuppressive drugs.  In April 2009, the same VA examiner repeated his finding of April 2008.  The May 2009 VA examiner stated that the Veteran's folliculitis, right thigh was in remission, deferring to the Veteran's established impression and history to opine as to the objective dimensions of the current disorder.  Here, the Board notes the findings of the April 2008 and April 2009 constitute the medical history of folliculitis, right thigh.  As stated above, this history does not warrant a compensable rating under Diagnostic Code 7806.  Id.  Furthermore, as stated above, the August 2010 examiner provided findings that would not warrant a compensable rating.

The Board has considered the Veteran's complaints.  The Veteran is certainly competent and credible to report his medical history and observable symptomatology, and the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  In this matter, however, the Board finds that the objective medical findings by skilled medical professionals to be more probative.  The objective medical evidence is against a compensable rating for folliculitis, right thigh.

Therefore, the Board finds that the preponderance of evidence is against assigning a compensable rating for the Veteran's folliculitis, right thigh.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017);  see also 38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").


Service Connection Claims

The Veteran contends the loss of vision for left eye; bilateral hearing loss; sleep apnea; skin gastromivitdias (also claimed as leishmaniosis), to include as secondary to tinea versicolor; and traumatic brain injury (TBI)/head injury warrant service connection.

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014);  38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as sensorineural bilateral hearing loss (an organic disease of the nervous system), incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2017).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Loss of Vision for Left Eye

A review of the Veteran's service treatment records (STRs) reveal that he indicated that he wore glasses or contact lenses and had vision in both eyes (May 1996).  Moreover he was afforded optometric examinations which indicated that his vision was of the same acuity in both eyes (June 1996; October 2002).  

In a January 2004 Report of Medical Examination, the Veteran reported that his visual acuity and refraction were normal.  The report provided impressions of: near vision of 20/20 to right and left eyes; distant vision of 70/20 to the right eye, and 50/20 to the left eye; and passing color vision.

In a March 2005 STR, a social worker noted that the Veteran reported that he had temporarily lost his vision after an explosion; however, he did not report that he was experiencing any painful symptoms

In a May 2007 assessment, the Veteran stated that he had eye sight problems, noting that he had been exposed to an improvised explosive device (IED).  He provided an affirmative response to redness of eye with tearing, and a negative response to dimming of vision.

In an October 2007 Report of Medical Examination, the Veteran reported that his visual acuity and refraction were normal and that he did not have an eye disorder.

In a November 2007 Report of Medical Examination, the Veteran reported that he did not have eye disorder or trouble; loss of vision in either eye; and had not worn lenses or glasses.

In a March 2008 STR, the Veteran reported blue -colored vision for the past three weeks in both right and left eyes, noting that his vision was black and lightened until there was a blue visual tinge.  However, there was no indication of vision loss in either eye.  The Veteran also conveyed that an explosive device blinded him for one month in November 2005; however, he also conveyed that he had recovered vision. 

Otherwise, the Veteran's STRs are silent as to the left eye.

A review of 2008 VA treatment records shows that that the Veteran sought treatment, testing and consultation for uveitis.  According to examiners and treatment providers, the uveitis was resolved.  The Veteran reported that he believed that an IED explosion that occurred in June 2006 caused uveitis; however, an examiner reported that the causes of uveitis are idiopathic, that is, of unknown origin and not associated with explosions.
In April 2008, a VA examiner reported that icterus was not present in the Veteran's eyes.  The examiner further opined, as to both eyes, that extraocular muscles were intact and pupils were round and reactive to light.  Furthermore, funduscopic examination demonstrated that neither eye had signs of retinal hemorrhage or exudate.

An October 2009 VA treatment record shows that the Veteran was afforded an eye examination.  The examiner reported that the Veteran complained of left eye "black-outs."  The examiner conveyed the Veteran's history of uveitis.  The examiner's impressions were refractive error, noting right and left eye visual acuity of 20/70.

In August 2010, a VA examiner reported that examination of the Veteran's bilateral eyes yielded normal results.  Scelerae were intact; there was no evidence of icterus in either the right or the left eye; and conjunctivae were intact.  The examiner further noted that pupils were round and reactive to light and accommodation; extraocular muscle movements were intact; and gross visual field was equally and bilaterally intact.  The uncorrected visual acuity in the right eye was 20/100; and the uncorrected visual acuity in the left eye was 20/200.  Lastly, funduscopic examination of both the right and the left eye yielded results within normal limits.

A February 2013 VA treatment record shows that the Veteran was afforded an eye examination.  The examiner reported refractive error and corrected visual of 20/20-2 in the right eye and 20/20-1 in the left eye.  Likewise, a May 2014 examination revealed refractive error and corrected visual acuity of 20/20 in both right and left eyes.  The examiner noted that the Veteran walked out before the completion of the eye examination.

At the June 2014 DRO hearing, the Veteran testified that he an IED explosion in Fallujah, Afghanistan caused him to "suffer [from] running water from his [left] eye and a scab" which required bi-yearly treatment.  See DRO hearing transcript, p. 8
A June 2015 VA record noted that the Veteran complained of the IED explosion in 2012, adding that he was under fire.  Further, the record noted that the Veteran stated that the IED explosion resulted in traumatic brain injury (TBI) (discussed below) and right shoulder surgery.  The record noted that the Veterans STRs are silent as to either a head injury or a left eye injury resulting from an IED blast. 

At the June 2016 Board videoconference hearing, the Veteran's representative asked the Veteran whether he had been diagnosed with blindness of the left eye.  In response, the Veteran testified: "no, I haven't but there has been, when the VA did see me [...] they said it was something [...] and they [treated] me with [...] steroids in the left eye."  See June 2016 Board transcript, p. 14.

In March 2017, the Veteran was afforded a VA examination.  The clinician reviewed the claims file, considered the Veteran's statements, and conducted a physical examination.  As an impression, the clinician provided bilateral visual field defect.  He also opined that the Veteran had no disfigurement due to any disorder.  The Veteran stated that his eye impacted his ability to work.  In the remarks section of the examination report, the clinician wrote that the Veteran was found to have stable ocular health-no ocular pathology or refractive error.  Moreover, according to the clinician, no ocular etiology for vision loss/visual field defect was discovered in treatment records or in the immediate examination.

In July 2017, the Veteran submitted a statement (via VA Form 9) in which he states that VA sent him a statement that he was "legally blind in [his] left eye from the IED blast."  He also noted that his vision was 20/70 in his left eye.  According to the Veteran, "this above all should be service connected."

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for loss of vision for left eye is not warranted.  As discussed above, the Board has reviewed the extensive medical evidence of record and no credible evidence provides an impression of present loss of vision for the left eye attributable to service.

The Board notes that the Veteran reported that he had temporarily lost his vision after an explosion.  See November 2005 STR.  However, the medical evidence of record indicates that loss of vision had resolved itself, such that the Veteran was found to have stable ocular health in his latest VA examination, as discussed above.  The Board also notes that the Veteran testified that he had not been diagnosed with left eye blindness at the June 2016 Board videoconference.  The medical evidence of record provides impressions of bilateral refractive errors as well as impressions of corrected visual acuity of 20/20 in both right and left eyes.  The are no findings indicative of current loss of vision for the left eye.

To the extent that 38 U.S.C.A. § 1154(b) (West 2014) is applicable, that law does not eliminate the need for credible evidence of current disability due to disease or injury.  As far as residuals of an IED, there is no credible evidence of residuals.  To the extent that there has been a decrease in visual acuity, such was not attributed to anything other than refractive error.  Because refractive error is not due to disease or injury, it is not subject to compensation.  We again note that there is no credible evidence of any disease or injury and the concept of aggravation is not applicable.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and blurred vision.  See Jandreau v. Nicolson, 492 F.3d 1372, 1377 (Fed. Cir. 2005).  However, neither his contention as to left eye traumatic injury, on-going residual symptoms, or blindness are credible, especially in light of his testimony before the undersigned VLJ that he has not been diagnosed with left eye blindness.  Diagnosis of such a disorder would necessitate professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To be clear, the Veteran does not a current disability of loss of vision for left eye and any assertion to the contrary is not credible.

B.  Bilateral Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss due to military noise exposure from tanks, machinery, generators, and IEDs.

The Veteran's May 1996 induction audiogram reveals that he entered service with a hearing loss at 6000hz in his right ear.

March 1997, August 2001, November 2004, and May 2006 STRs provided audiological findings, noting the preexistent hearing loss noted upon induction.

In April 2008, the Veteran was afforded a VA contract audiological examination.  The audiologist relayed the Veteran's medical history as he reported it, noting that hearing loss began after exposure to noise from an IED explosion.

On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

105
105
105
105

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of zero in the left ear.

The contract audiologist provided an impression of profound bilateral hearing loss.  However, she also opined that the Veteran was able to understand speech at normal conversational levels without lip reading; as a consequence, she recommended optoacoustic emission and auditory brainstem response testing to confirm findings in the audiogram.  The audiologist opined that it is not likely that the Veteran's hearing loss is related to noise exposure.  

In an addendum opinion, the audiologist wrote that the Veteran's audiogram reveals no responses to pure tones or speech at the limits of the audiometer which is not consistent with noise-induced hearing loss.  Moreover, she opined that she did not believe that the audiogram shows the "true hearing ability" of the Veteran.

In December 2008, the Veteran was afforded a VA audiological examination.  The examiner relayed the history that the Veteran reported.  The Veteran contended that he had hearing problems for the past 10 months.  He also reported that he had sustained a head injury from both an IED explosion and a grenade, noting that he sustained noise exposure from this weaponry.  The Veteran reported that he had trouble hearing through a telephone receiver and understanding conversations when there was noise in the background.

The audiologist provided no audiometric data.  He explained this absence by stating that the Veteran "could not or would not provide accurate, reliable, and valid hearing test results."  Also, the audiologist did not provide speech recognition findings.  The audiologist further recommended that the Veteran not be rated for bilateral hearing loss on the basis on the instant examination.

At the June 2014 DRO hearing, the Veteran testified that he "heard pretty [well] with his right ear."  See DRO hearing transcript, p. 7.

At the June 2016 Board videoconference hearing, the Veteran's representative asked the Veteran whether his bilateral hearing loss had been diagnosed while the Veteran was in service.  In response, the Veteran testified that it was not diagnosed in service but through the initial evaluation to exit out medically when he was asked what bothered him and he said his hearing.  See June 2016 Board transcript, pp. 14-15.

In May 2017, the Veteran was afforded a VA audiological examination.  The audiologist reported the Veteran's account of his bilateral hearing loss.  The audiologist noted that audiological examinations prior to April 2008 were DOEHRS 2216 audiograms, which are not valid for VA purposes.  Furthermore, he opined that the April 2008 VA contract audiogram results were invalid, as the results were highly consistent with non-organic bilateral hearing loss and were not consistent with noise-induced hearing loss.

As to the immediate audiogram, the audiologist reported that he was unable to report the Veteran's current level of severity of bilateral hearing loss due to "poor inter-test consistency" and responses consistent with non-organic hearing loss.  The presence of robust optoacoustic emissions, according to the audiologist, measured during the examination-an objective finding that does not require the Veteran respond-is consistent with normal hearing bilaterally.

First, the Board notes that it has considered bilateral hearing loss disability under the law governing Gulf War Veterans.  However, bilateral hearing loss can be attributed to a clinical diagnosis which prevents application of this law.  38 C.F.R. § 3.307 (2017) (providing in pertinent part compensation for a disability due to undiagnosed illness and medically unexplained multisymptom illness).  Therefore the provisions under 38 C.F.R. § 3.317 (2017) will not be applied here.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As noted above, the Veteran contends that he has a bilateral hearing loss due to military noise exposure from tanks, machinery, generators, and IEDs.  While he is competent to report decreased hearing acuity, he is not competent to state whether his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing.  38 C.F.R. § 3.385 (2017);  see Jandreau, 492 F.3d at 1377.

The record of evidence makes it clear that VA has fulfilled its duty to assist the Veteran by scheduling VA audiological examinations and a VA contract audiogram.  See Barr, supra.  However, the evidence of record shows that testing was unreliable.  At both the December 2008 and the May 2017 VA audiological examinations, the Veteran "could not or would not provide accurate, reliable, and valid hearing test results," despite being offered clinical opportunities to ascertain whether he had a present bilateral hearing loss, and, if so, its measured level of severity.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a bilateral hearing loss disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the August 2008 audiologist reported that she did not believe that the audiogram shows the "true hearing ability" of the Veteran; whereas the December 2008 and May 2017 were unable to perform diagnostic testing. 

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as diminished hearing.  See Jandreau, supra.  However, his contention of bilateral hearing loss disability is not credible.  Diagnosis of such an disorder would necessitate professional audiological evaluation and commentary.  See Woehlaert, supra.  To be clear, the Veteran does not have current bilateral hearing loss and any assertion to the contrary is not credible.  The Veteran's actions have prevented meaningful analysis.

C.  Sleep Apnea

A review of the Veteran's STRs reveals that the Veteran reported that he did not have frequent trouble sleeping.  Furthermore, the STRs are silent as to complaints of sleep apnea or symptoms indicative of sleep apnea.

In November 2009, the Veteran had a private sleep study performed at STRC.  The study reconciliation report concluded that the Veteran had moderate obstructive sleep disordered breathing events.  The report continued by stating that complete abolishment of the obstructive events occurred with the use of nasal continuous positive airway pressure (CPAP) at 9 cm H2O.  A review of VA treatment records from 2009 also shows that the Veteran complained of insomnia within mental health contexts, noted in examiner's evaluations, observational notes and other sundry notations. 

In April 2017, the Veteran was afforded a VA examination focusing on sleep apnea.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner provided an impression of obstructive sleep apnea, noting that it had been first diagnosed in December 2009.  The examiner noted that the Veteran reported that he was diagnosed with sleep apnea "[he] thought" in February 2007.  The Veteran also reported that he began to use a CPAP machine at that time.  The Veteran endorsed persistent daytime hyper-somnolence.  As to functional impact, the examiner noted that sleep apnea did not impact the Veteran's ability to work.

The examiner opined that in light of the absence of sleep apnea complaints in service; since the risk of development of sleep apnea developed after service due to age; and since the Veteran was at greater risk of development of sleep apnea because of his increased weight after service, sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the sleep problems in service.  As a rationale, the examiner opined that the Veteran continued to have symptoms consistent with a mental disorder at the time of the November 2009 private sleep study.  Furthermore, during the sleep study, according to the examiner, the Veteran complained of gasping and choking.  Such symptoms were "notably absent" from the Veteran's other examination reports.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's sleep apnea is not warranted.

The post-service evidence establishes that the Veteran has sleep apnea.  However, there is no credible evidence that he had sleep apnea during service and there is no credible evidence linking sleep apnea to service.  The Veteran's report that he was diagnosed during service amd provided a CPAP in 2007 is inconsistent with the service records.

Although the Veteran has maintained that his sleep apnea was incurred in service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the March 2017 VA opinion offers the strongest and most persuasive evidence regarding the etiology of the Veteran's sleep apnea.

As set forth above, the March 2017 VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the sleep problems in service.  To support this opinion, the examiner stressed that the Veteran continued to have symptoms consistent with a mental disorder at the time of the November 2009 private sleep study, when sleep apnea was diagnosed.  Moreover, the examiner noted that the combination of an absence of sleep apnea complaints in service, age, and an increased risk of weight increase after service militate in favor of the disability originating after service.

In summary, the evidence of record does not support that the Veteran's current sleep apnea was incurred in or aggravated by active service, foreclosing the possibility of nexus between sleep apnea and active service.

D.  Skin Gastromivitdias (Also Claimed As Leishmaniasis), To Include As Secondary To Tinea Versicolor

The Veteran's STRs and separation are silent as to gastromivitdias (leishmaniosis).

In April 2017, the Veteran was afforded a VA skin diseases examination,  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner provided an impression of xerosis of the right foot.  He noted that the Veteran reported irritation of the skin of the lower abdomen, posterior chest, and heel of the right foot while in service.  The Veteran added that symptoms included scabbing, pain, burning, and throbbing.

Upon physical examination, there were no scars, neoplasms, or systemic manifestations.  Moreover, according to the examiner, the Veteran neither used oral nor topical medication to treat his contended skin disorder.  There were no indications that the contended skin disorder impacted the Veteran's ability to work.  In light of these findings, the examiner opined that there was no objective evidence to support a diagnostic impression of gastromivitdias (leishmaniosis).  Furthermore, so he opined, since there is no diagnosis on which to base a medical opinion, a nexus opinion to military service is not warranted.  Lest there be an unresolved skin disorder, the examiner opined that the diagnosed xerosis of right heel is a common clinical diagnosis and was not caused or aggravated by the Veteran's service-connected disabilities.  Also, he reported that the evidence of record is silent as to characteristic manifestations sufficient to identify a chronic disease entity within one year of the Veteran's separation from service.

As noted several times above, In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current bilateral, there can be no grant of service connection under the law.  See Brammer, supra.  The April 2017 VA examiner's findings were negative as to current skin disabilities of gastromivitdias (leishmaniosis).  Here, there is no functional impairment and the Veteran's complaints do not rise to the level of disability.  Moreover, as there is no current skin disability of gastromivitdias (leishmaniosis), this purported disability cannot be secondary to tinea versicolor, as the Veteran contends in the alternative.  See Allen, supra.

The Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as throbbing skin.  See Jandreau, supra.  However, his contention of gastromivitdias (leishmaniosis), to include as secondary to tinea versicolor is not credible.  Diagnosis of such disorders would necessitate professional medical evaluation and commentary.  See Woehlaert, supra.  To be clear, the Veteran does not have current gastromivitdias (leishmaniosis), and any assertion to the contrary is not credible.

E.  Traumatic Brain Injury (TBI)/Head Injury

A review of the Veteran's STRs reveals that the Veteran reported that he did not have neurological problems.  Furthermore, the STRs are silent as to complaints of brain, scalp, or traumatic head injuries.  Moreover, the Veteran reported that he had never had periods of unconsciousness, concussion, memory loss, amnesia, dizziness, fainting spells, or severe headaches.

In March 2008, a VA social worker noted that the Veteran reported that sustained a TBI after an IED explosion.  The Veteran contended that the TBI symptoms included loss of balance, dizziness and problems with memory.  A VA progress note from the same month noted that a VA TBI screen could not be performed due to computer problems.  At the time, the Veteran stated that he had a pending brain scan appointment.

A July 2008 VA treatment record noted that the Veteran failed to appear for a scheduled polytrauma clinic appointment.  He had been scheduled to complete his VATBI questionnaire.  During the same month the Veteran reported that he had a previous diagnosis of TBI made while he was in active service.  Specifically, he conveyed that he sustained multiple injuries from explosions and ejectment from a military vehicle which resulted in a 2004 diagnosis of TBI.  He also contended that he had chronic headaches.

In a January 2012 VA treatment record, an examiner noted that the Veteran complained of headaches which usually last from 20 to 45 minutes and rarely last for 3 to 4 hours several times a day, adding that he had suffered from headaches his entire life.  He also stated that his headaches are related to TBI, reporting that his headaches have worsened over the last month.  The examiner opined that headaches are more likely tension headaches and unlikely due to TBI.

In March 2017, the Veteran was afforded a VA examination by a VA neurologist to address the Veteran's contention of TBI/head injury.  The neurologist did not provide impressions of TBI or any residuals of TBI.  The neurologist noted that the Veteran complained of memory loss, mildly impaired judgment, occasional inappropriate social interaction, occasional disorientation, mildly impaired visual orientation, and moodiness.  However, the Veteran reported that his motor activity was normal.

The neurologist opined that the Veteran was able to communicate effectively through spoken and written language.  Consciousness was normal.  No residuals of TBI were present upon examination.  The neurologist further noted that there were no other pertinent physical findings as to the Veteran's contention of TBI or residuals.  Opining as to the poor scores on the Veteran's Montreal Cognitive Assessment (MOCA), the neurologist indicated that the Veteran's "score was so low that it is certain that insufficient effort was provided, and [that] this score should absolutely not be used for rating purposes."  Opining as to whether it is as likely as not that TBI is related to an in-service disease, event or injury, the neurologist reported that there is no current diagnosis of TBI, therefore there can be no answer to the question posed.  Furthermore, there is no evidence of record to support the contention that TBI was diagnosed in-service or one year after separation from service.

Here, once again, the Board notes in the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  As discussed above, the medical evidence of record does not include an impression of TBI-in service, one year after service, or anytime thereafter.  And, there is no functional impairment and the Veteran's bald complaints do not rise to the level of disability.  Again, the Board notes that VA's definition of disability comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment.  See Hunt supra.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as headache.  See Jandreau, supra.  However, his contention of TBI/head injury is not credible.  Diagnosis of such a disorder would necessitate professional medical evaluation and commentary.  See Woehlaert, supra.  To be clear, the Veteran does not have current TBI/head injury and any assertion to the contrary is not credible.

Automobile and Adaptive Equipment or for Adaptive Equipment Only

The Veteran claims assistance in acquiring an automobile and adaptive equipment or adaptive equipment only.  For the reasons that follow, the claim must be denied.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance and adaptive equipment, a Veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §§  3901, 3902 (West 2014);  38 C.F.R. §§ 3.808 (2017). 

Assistance for adaptive equipment only is available for Veterans suffering from ankylosis of one or both knees or one or both hips as a result of injury or disease incurred or aggravated during active military service.  38 C.F.R. §§ 3.808(b)(6) (2017).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808 (2017), but 38 C.F.R. § 4.71a (2017) notes that a 40 percent rating is available for amputation of the foot under Diagnostic Code 5167 or for "loss of use" of a foot under Diagnostic Codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2) (2017).

Throughout the appeal period, the Veteran has had a combined disability rating of 100 percent.  As of the latest rating decision (July 7, 2017), he was service-connected for posttraumatic stress disorder (PTSD) at 100 percent; right hand neuritis at 50 percent; bilateral pes planus at 50 percent; degenerative disc disease (DDD) of the thoracolumbar spine at 20 percent; right thumb deformity at 20 percent; IVDS sciatic nerve left lower extremity at 20 percent; IVDS sciatic nerve right lower extremity at 20 percent; chondromalacia patella of left knee at 10 percent; tinnitus at 10 percent; scar status post laceration to right thumb at 10 percent; tinea versicolor at 10 percent; chondromalacia patella of right knee with patellofemoral syndrome at 10 percent; folliculitis right thigh at an noncompensable rating; hypertension at an noncompensable rating; scar status post right knee arthroscopic surgery at an noncompensable rating; and right knee limitation of extension at an noncompensable rating.
A review of VA examinations and treatment records reveals that the Veteran does not have loss or permanent loss of use of one or both feet; loss or permanent loss of one or both hands; permanent impairment of vision of both eyes; a severe burn injury; or ALS.  Therefore, assistance in acquiring an automobile or is not warranted under the law.  See 38 U.S.C.A. §§  3901, 3902 (West 2014);  38 C.F.R. §§ 3.808 (2017).  Further the evidence of record does not disclose that the Veteran has sustained permanent loss of use of either hands or feet.  Put another way, the evidence of record fails to disclose that no effective function remains in the Veteran's hands or feet than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2) (2017). 

As to adaptive equipment only, a review of VA examinations and treatment records reveals that that the Veteran does not suffer from ankylosis of one or both knees or both hips as a result of injury incurred during service,  See 38 C.F.R. § 3.350(a)(2) (2017).
A Veteran is competent and credible to describe his pain and difficulty maneuvering.  See Jandreau, supra.  However the documented record of evidence is clear in that his service-connected disabilities do not cause loss of use of feet.  No medical record has even suggested that any of the Veteran's service-connected disabilities causes such a limitation.  Here, the Board finds the VA examinations and treatment records, which do not to support the Veteran's contention, unassailable and of far greater probative value.

In sum, while the Veteran contends pain and difficulty maneuvering, he is not prevented from using his feet for propulsion and balance or his hands due to his service-connected disabilities.  Furthermore, he does not have service-connected vision disability or ALS.  He simply fails to meet the requirements of automobile and adaptive equipment or adaptive equipment only.

Specially Adapted Housing

The Veteran claims entitlement to specially adapted housing.  For the reasons that follow, the claim must be denied.

Specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 U.S.C.A. § 2101(a) (West 2014);  38 C.F.R. § 3.809(b) (2017).
The Veteran initiated a claim for specially adapted housing in May 2010.  During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  Notably, the amended regulations added alternative criteria for entitlement to specially adapted housing: anatomical loss or loss of use of both upper extremities, and full thickness or subdermal burns.  While these revisions to the criteria are not applicable to the Veteran's appeal, the Board has considered entitlement under the expanded eligibility requirements as this is more favorable to the Veteran. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2017).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) (2017), as discussed above.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A Veteran not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809 (2017), with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant.  38 C.F.R. § 3.809A (2017).

In his May 2010 Application for Acquiring Specially Adapted Housing or Special Home Application (VA form 25-4555), the Veteran did not state the basis for his application.  As such, the Board will evaluate the application from the regulations stated above.

A review of VA examinations and treatment records reveal that the Veteran does not have a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 U.S.C.A. § 2101(a) (West 2014);  38 C.F.R. § 3.809(b) (2017).

Moreover, the record of evidence is silent as to anatomical loss or loss of use of both upper extremities.  Id.  Furthermore, the record of evidence is silent as to a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury.  38 C.F.R. § 3.809A (2017).

As the evidence of record does not establish that the Veteran's service-connected disabilities have resulted in the requisite level of impairment to warrant a grant to specially adapted housing (or for that matter a special home adaptation grant, there can be no valid claim for entitlement to such benefit.  The evidence of record demonstrates that the essential criteria for eligibility have not been met.  Specifically, the Veteran's service-connected disabilities do not result in loss of use of one or both lower extremities, both upper extremities, or full thickness subdermal burns.  Therefore, the claim for specially adapted housing must be denied.



The preponderance of evidence is against the Veteran's claims and there is no doubt to be resolved.  38 U.S.C.A. § 5.107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet App. 49 (1990).

ORDER

Entitlement to a compensable rating for folliculitis, right thigh is denied.

Service connection for loss of vision for left eye is denied.

Service connection for bilateral hearing loss is denied.

Service connection for sleep apnea is denied.

Service connection for skin gastromivitdias (also claimed as leishmaniosis), to include as secondary to tinea versicolor, is denied.

Service for traumatic brain injury/head injury is denied.

A grant for an automobile and adaptive equipment or adaptive equipment only is denied.

A grant for specially adapted housing is denied.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014);  38 C.F.R. § 3.159 (2016).

As discussed above, the Veteran was afforded a VA examination in August 2010.  During the examination, the Veteran reported that he had been using the prescribed drug Ultraversign.  Specifically, she stated that he used the drug three times a week during the past 12 months to treat the symptoms of tinea versicolor.  The examiner opined that Ultraversign is medication classified as a systemic retrosumar.  However, in subsequent VA examinations, there is no mention of the Veteran using Ultraversign to treat service-connected tinea versicolor.  As such, the Board requires development in the way of information and clarification as to the Veteran's prescription for Ultraversign.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain where he procured his prescription for Ultraversign.  If the Veteran indicates that he procured it at a private pharmacy, prepare the appropriate release forms for the Veteran to sign to obtain records from the pharmacy.  If the Veteran indicates that he procured the medication at a VA pharmacy, prepare the appropriate forms to request information from the identified VA pharmacy.  A copy of the August 2010 VA examination should be forward to the identified pharmacist with the appropriate request.  The indicated pharmacist should respond to the following:

(a)  Was the Veteran prescribed oral Ultraversign for the skin disorder of tinea versicolor, as identified in the August 2010 VA examination report?  Should the answer be affirmative, please indicate the date of the prescription.

(b)  Assuming the above, what dosage of Ultraversign was prescribed and how many times a week was the Veteran directed to take it?

(c)  Assuming the above, please indicate the time frame, in months, during which the Veteran took Ultraversign and whether or not the Veteran refilled the prescription to ensure that his use of Ultraversign was uninterrupted.

If the pharmacist is unable to provide the requested information, the Board requests that reasons be provided for this inability.

(3)  Upon completion of the development requested above, and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


